Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  April 29, 2015

The Court of Appeals hereby passes the following order:

A15A0681. IN THE INTEREST OF G.M., a child.

      In accordance with the rules of this Court, we granted the mother’s application
for discretionary appeal in the above-styled case without the benefit of the full
appellate record, including the transcript of the termination hearing. Having now
conducted a thorough review of the entire record, the transcripts of the termination
hearing, and the briefs of the parties, we conclude that the evidence clearly supports
the juvenile court’s order terminating the mother’s parental rights to G.M., and that
the application for discretionary appeal thus was improvidently granted.
Accordingly, the order granting the mother’s application is VACATED, and her
appeal is hereby DISMISSED. See In the Interest of M. M. M. T., 327 Ga. App. 572,
575 (760 SE2d 188) (2014).

                                       Court of Appeals of the State of Georgia
                                                                            04/29/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.